Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-65 are pending as of the response filed on 7/13/22. Claims 28, 30, 61, and 63 are currently withdrawn from examination as being directed to non-elected species. Claims 1-27, 29, 31-60, 62, and 64-65 are currently under examination.
The amendments to the specification to address the sequence identifiers that were previously missing are acknowledged and accepted. 
The 103 rejection over Meuillet et. al., WO 2016054642, in view of Seda and Stern; the 103 rejection over Meuillet in view of Seda, Stern, and further in view of Bertacchini; and the 103 rejection over Meuillet in view of Seda, Stern, and further in view of Noureldine are withdrawn in view of Applicants’ remarks, and the 1.132 declaration submitted on 7/13/22. 
Based upon the 1.132 declaration, the previously elected species of GAB1 inhibitor, GAB1-004, has been found to be free of the prior art. Therefore, search and examination were extended to the following GAB1 inhibitors: the species of instant claim 29, 31, 62, and 65, as well as thienopyrimidinone compounds as taught by White, WO 2008064018 A1, discussed below. This action is non-final. 
Claims 1-27, 29, 31-60, 62, and 64-65 were examined. Claims 29, 31, 62, and 64 are objected to. Claims 1-27, 32-60, and 65 are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13, 15-19, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, WO 2008064018 A1 (publ 5/29/2008).
The claims are drawn to a method of treatment of a hematological malignancy comprising the step of administering at least one GAB1 inhibitor to a subject in need of such treatment.
White teaches thienopyrimidinones for treating inflammatory disorders and cancer (title & abstract). While teaches the thienopyrimidinones as selective inhibitors of PI3Kδ, having utility for treating conditions associated with aberrant proliferation of hematopoietic cells, especially hematologic cancers (para [0001]). White teaches the thienopyrimidinones to have the following structural formula (para [0009]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. White teaches an embodiment wherein the PI3Kδ inhibitor is administered in an amount effective to inhibit GAB1 phosphorylation in hematopoietic cells, particularly aberrantly proliferating hematopoietic cells (para [0010], [0013], [0077]). Applicants’ specification defines “GAB1 inhibitor” as a compound capable of interacting with GAB1 and inhibiting its activity, including reducing the ability of GAB1 to be phosphorylated (p. 5, 3rd para of Applicants’ specification). Therefore, White teaches administering the above described compounds in an amount sufficient to inhibit GAB1, which meets the limitation of the instant claims. White teaches treatment of various hematological malignancies, including acute myelogenous leukemia, acute lymphocytic leukemia, chronic myelogenous leukemia, chronic lymphocytic leukemia, myelodysplastic syndrome, multiple myeloma, acute promyelocytic leukemia, lymphomas, Burkitt’s lymphoma, Hodgkin’s lymphoma, non-Hodgkin’s lymphoma, mantle cell lymphoma, mantle cell lymphoma, B-cell lymphomas, diffuse cell lymphomas, follicular lymphoma, and T cell lymphoma (para [0008], [0010], [0091], [00101]). White teaches additionally treating malignant conditions of aberrant cell proliferation, including hematopoietic cells such as monocytes and natural killer cells (para [0032-0033], [0079]); as such, it would have been prima facie obvious to one of ordinary skill in the art to have applied the method taught by White to treat monocytic leukemia as recited by instant claim 7, and NK cell lymphoma as recited by claim 25. White further teaches treating refractory conditions of undesired hematopoietic cell proliferation (para [0011], [0073], [0083]); therefore, it would have been prima facie obvious to have treated a refractory hematological malignancy, such as a refractory lymphoma as recited by instant claim 16. The claimed method therefore would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims, in consideration of White.


Claim(s) 14, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, WO 2008064018 A1 (publ 5/29/2008) as applied to claims 1-13, 15-19, 21, and 23-25 above, and further in view of Yu et. al., US 20020115112 A1 (publ. 8/22/2002).
The claims are drawn to a method of treatment of a hematological malignancy comprising the step of administering at least one GAB1 inhibitor to a subject in need of such treatment, wherein the hematological malignancy is small lymphocytic leukemia, diffuse large B cell lymphoma, and marginal zone lymphoma. 
White teaches treatment of hematological malignancies by administering thienopyrimidinones in an amount sufficient to inhibit GAB1 phosphorylation in hematopoietic cells, however, treatment of small lymphocytic leukemia, diffuse large B cell lymphoma, and marginal zone lymphoma are not explicitly taught. 
Yu teaches forms of Non-Hodgkin’s lymphoma include mantle cell lymphoma, diffuse large cell lymphoma, chronic lymphocytic leukemia, small lymphocytic leukemia, and marginal zone lymphoma (para [0579]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated a subject in need of treatment of diffuse large B-cell lymphoma, small lymphocytic leukemia, and marginal zone lymphoma comprising administering a thienopyrimidinone compound as taught by White in an amount sufficient to inhibit GAB1, in consideration of White and Yu. White teaches the thienopyrimidinone compounds in an amount sufficient to inhibit GAB1 phosphorylation in hematopoietic cells, and for treating hematological cancers including B-cell lymphomas, non-Hodgkin’s lymphomas, and leukemias, while Yu teaches forms of NHL to include diffuse large cell lymphoma, small lymphocytic leukemia, and marginal zone lymphoma. Therefore, one of ordinary skill in the art would have been motivated to have administered a thienopyrimidinone compound as taught by White for treating small lymphocytic leukemia, diffuse large B-cell lymphoma, and marginal zone lymphoma, and have had a reasonable expectation of success. 


Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, WO 2008064018 A1 (publ 5/29/2008) as applied to claims 1-13, 15-19, 21, and 23-25 above, and further in view of Fasanmade, WO 2018089890 A1 (publ. 5/17/2018).
The claims are drawn to a method of treatment of a hematological malignancy comprising the step of administering at least one GAB1 inhibitor to a subject in need of such treatment, wherein the hematological malignancy is primary thyroid lymphoma and Waldenstrom’s macroglobulinemia. 
White teaches treatment of hematological malignancies by administering thienopyrimidinones in an amount sufficient to inhibit GAB1 phosphorylation in hematopoietic cells, however, treatment of primary thyroid lymphoma and Waldenstrom’s macroglobulinemia are not explicitly taught. 
Fasanmade teaches hematological cancers to include leukemias and lymphomas such as primary thyroid lymphoma, and Waldenstrom’s macroglobulinemia (para [0020]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated a subject in need of treatment of primary thyroid lymphoma and Waldenstrom’s macroglobulinemia comprising administering a thienopyrimidinone compound as taught by White in an amount sufficient to inhibit GAB1, in consideration of White and Fasanmade. White teaches the thienopyrimidinone compounds in an amount sufficient to inhibit GAB1 phosphorylation in hematopoietic cells, and for treating hematological cancers including various lymphomas and leukemias. Therefore, one of ordinary skill in the art would have been motivated to have administered a thienopyrimidinone compound as taught by White for treating primary thyroid lymphoma and Waldenstrom’s macroglobulinemia, and have had a reasonable expectation of success. 

Claim(s) 32-60 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over White, WO 2008064018 A1 (publ 5/29/2008) in view of Stern et. al., US 20140377258 A1 (publ. 12/25/2014, of previous record).
The claims are drawn to a method of treating a hematological malignancy comprising the step of co-administering at least one GAB1 inhibitor and the elected BTK inhibitor, ibrutinib.
White teaches thienopyrimidinones for treating inflammatory disorders and cancer (title & abstract). While teaches the thienopyrimidinones as selective inhibitors of PI3Kδ, having utility for treating conditions associated with aberrant proliferation of hematopoietic cells, especially hematologic cancers (para [0001]). White teaches the thienopyrimidinones to have the following structural formula (para [0009]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. White teaches an embodiment wherein the PI3Kδ inhibitor is administered in an amount effective to inhibit GAB1 phosphorylation in hematopoietic cells, particularly aberrantly proliferating hematopoietic cells (para [0010], [0013], [0077]). Applicants’ specification defines “GAB1 inhibitor” as a compound capable of interacting with GAB1 and inhibiting its activity, including reducing the ability of GAB1 to be phosphorylated (p. 5, 3rd para of Applicants’ specification). Therefore, White teaches administering the above described compounds in an amount sufficient to inhibit GAB1, which meets the limitation of the instant claims. White teaches treatment of various hematological malignancies, including acute myelogenous leukemia, acute lymphocytic leukemia, chronic myelogenous leukemia, chronic lymphocytic leukemia, myelodysplastic syndrome, multiple myeloma, acute promyelocytic leukemia, lymphomas, Burkitt’s lymphoma, Hodgkin’s lymphoma, non-Hodgkin’s lymphoma, mantle cell lymphoma, mantle cell lymphoma, B-cell lymphomas, diffuse cell lymphomas, follicular lymphoma, and T cell lymphoma (para [0008], [0010], [0091], [00101]). White teaches additionally treating malignant conditions of aberrant cell proliferation, including hematopoietic cells such as monocytes and natural killer cells (para [0032-0033], [0079]); as such, it would have been prima facie obvious to one of ordinary skill in the art to have applied the method taught by White to treat monocytic leukemia as recited by instant claim 40, and NK cell lymphoma as recited by claim 58. White further teaches treating refractory conditions of undesired hematopoietic cell proliferation (para [0011], [0073], [0083]); therefore, it would have been prima facie obvious to have treated a refractory hematological malignancy, such as a refractory lymphoma as recited by instant claim 49. 
White doesn’t teach or suggest further administering a BTK inhibitor.
Stern teaches treatment of hematologic cancers comprising administering a PI3K inhibitor (Title & abstract). PI3K signaling pathway to be one of the most highly mutated in human cancers (para [0005]). Stern further teaches hematologic cancers to have a high expression level of one or more isoforms of PI3K (para [0013]). Hematologic malignancies having a high expression level of one or more isoforms of PI3K include leukemias, lymphomas, thyroid cancers, myelodysplastic syndrome, multiple myeloma, acute myeloid leukemia, acute lymphocytic leukemia, chronic lymphocytic leukemia, chronic myelogenous leukemia, small lymphocytic lymphoma, Hodgkin lymphoma, non-Hodgkin lymphoma, T cell non-Hodgkin lymphoma, diffuse large B-cell lymphoma (DLBCL), T-cell lymphoma, Burkitt lymphoma, Waldenstrom macroglobulinemia, mantle cell lymphoma, follicular lymphoma, marginal zone lymphomas, and NK cell lymphoma, as well as relapsed/refractory hematologic malignancies, and small cell cancers (para [0072], [0577], [0869], [0972]). Stern teaches treatment of a hematologic malignancy further comprising administering a BTK inhibitor, with ibrutinib exemplified as a BTK inhibitor (para [0024-0025], [0071], [0176]). Concurrent or sequential administration of separate agents is taught (para [0109], [0115]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated a hematologic malignancy comprising administering a therapeutically effective amount of a thienopyrimidinone GAB1 inhibitor taught by White in combination with the PI3K inhibitor, ibrutinib, to a subject in need thereof in consideration of the combined teachings of White and Stern. White teaches administering a thienopyrimidinone PI3Kδ inhibitor in an amount effective to inhibit GAB1 phosphorylation in hematopoietic cells for treating a hematopoietic malignancy, while Stern teaches high level of expression of an isoform of PI3K to be found in hematologic malignancies including leukemias, lymphomas, myelodysplastic syndrome, multiple myeloma, acute myeloid leukemia, acute lymphocytic leukemia, chronic lymphocytic leukemia, chronic myelogenous leukemia, small lymphocytic lymphoma, Hodgkin lymphoma, non-Hodgkin lymphoma, T cell non-Hodgkin lymphoma, diffuse large B-cell lymphoma (DLBCL), T-cell lymphoma, Burkitt lymphoma, Waldenstrom macroglobulinemia, mantle cell lymphoma, follicular lymphoma, marginal zone lymphomas, and NK cell lymphoma, as well as relapsed/refractory hematologic malignancies. As White and Stern teach the compounds to be useful and effective for treating hematologic malignancies, it would have been prima facie obvious to have administered the thienopyrimidinone compounds taught by White, in combination with ibrutinib as taught by Stern, for treating a hematologic malignancy, and have had a reasonable expectation of success. Stern also teaches BTK inhibitors, with ibrutinib exemplified, for treating hematologic malignancies, and teaches these agents can be administered concurrently or sequentially. As such, it would have been further prima facie obvious to have administered ibrutinib in combination with a GAB1 inhibitor taught by White to treat a hematologic malignancy in a subject in need thereof, either sequentially or concurrently as recited by claims 33-34, with a reasonable expectation of success. Since Stern teaches treating small cell cancers and thyroid cancers, as well as lymphomas and leukemias, it would have been prima facie obvious to have administered the combination to treat small lymphocytic leukemia as recited by claim 47, and to have treated primary thyroid lymphoma as recited by claim 59. 


Claim Objections
Claims 29, 31, 62, and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Claims 1-27, 29, 31-60, 62, and 64-65 were examined. Claims 29, 31, 62, and 64 are objected to. Claims 1-27, 32-60, and 65 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627